DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on May 23, 2022, in which claims 1-20 are presented for further examination.

Information Disclosure Statement
The information disclosure statement filed on May 23, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Response to Arguments
Applicant’s arguments filed May 23, 2022 with respect to claims 1-20 have been fully considered and are persuasive. The drawings objection, and double patenting rejection set forth in the last office action has been withdrawn, in view of the drawings replacement and the terminal disclaimer filed on May 23, 2022.



Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments files on and in light of the prior art. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in identifying the file stored at the content staging system to migrate from the content staging system to a second content backup system, wherein a file is stored in the folder of a first content backup system, wherein the file is restored to the content staging system from the first content backup system after having been previously backed up to the first content backup system, wherein a name and location of the file stored in a corresponding folder is received at the content staging system; and an associated value for the property name is received to associate with the file, and wherein a metadata file having the received file name and location is generated for the file stored at the content staging system in order to migrate the content from a first content backup system to a second content backup system by a content staging system thereby analyzing the traffic patterns and automatically routes the data to minimize congestion.
None of the prior art of record, singular and any order combination discloses the above claimed features. Therefore, claims 1-20 are allowed based on the abovementioned claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 28, 2022